 In the Matter of INTERNATIONAL HARVESTER COMPANY, CHATTANOOGAWORKS, EMPLOYERandDISTRICT 50, UNITED MINE WORKERS OFAMERICA (A. F. L.), PETITIONERIn the Matter of INTERNATIONAL HARVESTER COMPANY, CHATTANOOGAWORKS, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCases Nos. 10-R-2343 and 10-R-2399, respectively.DecidedApril 17,19417Mr. D. B. Oldaker,of Chicago, Ill., for the Employer.Mr. E. E. Holly field,of Knoxville, Tenn., andMr. Maxwell M.Lackey,of Chattanooga; Tenn., for District 50.Mr. Paul Chipman,of Atlanta, Ga., andMr. W. D. Sivley,of Chatta-nooga, Tenn., for the Machinists.Messrs. H. G. B. Kingand E. E.Tindell,of Chattanooga, Tenn., forthe Implement Workers.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing in thesecases was held at Chattanooga, Tennessee, on February 19, 1947, beforeWilliam M. Pate, hearing officer.At the hearing the Employer andthe Implement Workers both moved to dismiss the petitions hereinon the grounds that the Employer's operations at the plant involved inthese proceedings will terminate on or before July 1, 1947.The hear-ing officer referred these motions to the Board. For the reasons statedin Section III,infra,the motions are hereby granted.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERInternationalHarvester Company, a New. Jersey corporation, isengaged in the manufacture, sale, and distribution of farm imple-73 N. L. R. B, No. 86.436 INTERNATIONAL HARVESTER COMPANY437ments, motor trucks, industrial power equipment and twine, at itsseveral plants located throughout the United States.The only plantinvolved in this proceeding, located at Chattanooga, Tennessee, manu-factures farm implements.During the year ending February 15, 1947, the Employer purchasedraw materials for use at its Chattanooga plant valued at more than$1,000,000, of which 90 percent represented shipments from pointsoutside the State of Tennessee.During the same period,the sales offinished products of that plant amounted to more than $1,000,000, ofwhich 90 percent represented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America,herein called Dis-trict 50, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.International Association of Machinists,herein called the Machin-ists, is an unaffiliated labor organization,claiming to represent em-ployees of the Employer.-ImplementWorkersUnion of America,herein called the Imple-ment Workers,is an unaffiliated labor organization claiming to rep-resent employees of the Employer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn December 17, 1945, the Regional Director issued a consent de-termination of representatives which designated the ImplementWorkers as the collective bargaining representative of the productionand maintenance employees at the Employer's Chattanooga plant.On October 2S, 1946, District 50 wrote to the Employer, requestingrecognition as the collective bargaining representative of the produc-tion and maintenance employees at the Chattanooga plant, and onDecember 18, 1946, the Machinists by letter,requested recognition asthe bargaining representative of tool and pattern shop employees atthe plant.-The Employer denied both requests on the ground that it was ob-ligated to bargain with the Implement Workers pursuant to the Re-gional Director's consent determination of representatives.District50's petition herein was filed with the Board on November 6, 1946,and the Machinists' petition was filed on December 10, 1946.As previously noted, the Employer and the Implement Workersboth moved at the hearing that the petitions herein be dismissed be-cause the Employer's entire operations at the Chattanooga plant will 438DECISIONSOF NATIONALLABOR RELATIONS BOARDbe terminated on or before July 1, 1947. The record reveals that theEmployer sold its Chattanooga plant to Harriman ManufacturingCompany in October 1944.At that time the Employer held certaincontracts with the Federal Government.By a supplemental agree-ment between vendor and vendee, the plant was leased back to the Em-ployer until the end of the war or until the Employer could completea new plant at Memphis, Tennessee; in no event was the lease to con-tinue after July 1, 1947.The Employer's works manager testified that all employees at theplant will be discharged on or before July 1, 1947, and that the Em-ployer contemplated curtailing production and removing some of itsmachinery about May 1, 1947. The record further reveals that whileHarriman Manufacturing Company will manufacture agriculturalimplements at the plant, it will not assume any of the Employer'scontracts.At the time of the hearing, Harriman ManufacturingCompany was operating a small plant at Harriman, Tennessee, andapparently contemplated transferring the workers presently em-ployed there to the Chattanooga plant. It was not able to estimatehow many employees who are now on the Employer's pay roll it willhire when it begins operations in Chattanooga.Since the Employer's operations in Chattanooga will be terminatedin the near future, and since it has not been demonstrated that a sub-stantial number of the Employer's employees will be hired by Harri-man Manufacturing Company, we are of the opinion that no usefulpurpose will be served if we proceed with a determination of repre-sentatives at the present time.'In view of the foregoing, the petitions herein will be dismissed with-out prejudice to the filing of new petitions after Harriman Manu-facturing Company has begun operations at the Chattanooga plant.ORDERIT IS HEREBYORDEREDthat the petitions for investigation and cer-tification of representatives of employees of International HarvesterCompany, Chattanooga, Tennessee, filed herein by District 50, UnitedMine Workers of America, A. F. L., and by International Associationof Machinists, be, and they hereby are, dismissed without prejudice.1 SeeMatter of Armour & Company,62 N. L. R. B. 1194;Matter of Todd-Galveston DryDocks, Inc,54 N L. R. B. 625;Matter of Fruco Construction Company, Frucn-ColnonContractingCo , 38 N. L. R. B. 991.